DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Response to Amendment
This Action is in response to the Amendment filed 10/21/2021.
Claims 1, 10, and 15 are amended.
Claims 1-8, 10-23, and 25-27 are pending.

Priority
Claims 1-8, 10-23, and 25-27 are deemed to have an effective filing date of August 30, 2013 because the earlier provisional application does not mention encoding or encryption.
 
Allowable Subject Matter
Claims 1-8, 10-23, and 25-27 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s claims allowable in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a transmitter that encodes the lead I-III signals using an encryption key located on the housing of the sensor assembly and modulates and transmits the encoded lead I-III signals and a mobile computing device removably coupled to the sensor assembly wherein the sensor assembly is a separate device from the mobile computing device and the housing of the sensor assembly encloses the mobile computing device when it is coupled to the mobile computing device. While Albert (US 2011/0301435) discloses that the ECG device/sensor assembly can be a smartphone protective case 60 as shown in Fig. 7 where the case 60 contains the electronics and ECG electrodes (e.g. paragraph [0040]), the smartphone provides the transmitter and does not encode/encrypt the lead signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publication No. 2012/0156933 to Kreger et al. is directed to a biosensor interface apparatus for a mobile communication device that uses a hard-wired interface and thus, does not use a transmitter.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792